Case 20-06082-lrc       Doc 8    Filed 03/04/21 Entered 03/04/21 10:54:02       Desc Main
                                  Document     Page 1 of 8




  IT IS ORDERED as set forth below:



  Date: March 4, 2021
                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                :           CASE NUMBERS:
                                      :
JAMES ALLEN TRUEBLOOD, JR.            :           20-62227-LRC
VERONICA A. TRUEBLOOD,                :
                                      :
      Debtors.                        :           CHAPTER 7
_____________________________________ :
MARSHALL RECOVERY II LLC,             :
                                      :           ADVERSARY PROCEEDING NO:
      Plaintiff,                      :
                                      :           20-06082-LRC
v.                                    :
                                      :
JAMES ALLEN TRUEBLOOD, JR.,           :
                                      :
    Defendant.                        :
_____________________________________ :

             ORDER GRANTING MOTION FOR DEFAULT JUDGMENT

         Before the Court is a Motion for Default Judgment (Doc. 6) (the “Motion”), filed by

Marshall Recovery II LLC (“Plaintiff”) against James Allen Trueblood, Jr. (“Defendant”).
    Case 20-06082-lrc      Doc 8      Filed 03/04/21 Entered 03/04/21 10:54:02                  Desc Main
                                       Document     Page 2 of 8



The Motion arises in connection with a complaint (Doc. 1) (the “Complaint”) seeking a

determination that a debt is nondischargeable pursuant to §§ 523(a)(2)(A), (a)(2)(B), and

(a)(6) and objecting to Defendant’s discharge under § 727(a)(4). 1 The Motion seeks

judgment only as to the § 523(a)(2) claims. This matter constitutes a core proceeding, over

which this Court has subject matter jurisdiction. See 28 U.S.C. §§ 157(b)(2)(I); 1334.

      I.      Background

           On February 4, 2020 (the “Petition Date”), Defendant filed a voluntary petition

under Chapter 7 of the Bankruptcy Code. (Bankr. Case No. 20-62227-LRC, Doc. 1, the

“Bankruptcy Case”). On May 11, 2020, Plaintiff filed the Complaint. On May 19, 2020,

Plaintiff served a copy of the Summons and Complaint on Defendant by U.S. Postal mail.

See Doc. 4. Defendant failed to respond to the Complaint. Thereafter, Plaintiff filed a

Request for Entry of Default (Doc. 5). The Clerk entered default on June 24, 2020. On July

15, 2020, Plaintiff filed the Motion and served it upon Defendant. See Doc. 6. Defendant

has failed to respond to the Motion, and, therefore, the Motion is deemed unopposed

pursuant to BLR 7007-1(c).

           According to the Complaint, JVK Consultants LLC (“JVK”), Defendant’s

company, entered into two contracts with Plaintiff in which JVK agreed to sell Plaintiff

delinquent accounts receivable for a reduced cost (the “Receivable Sales”). Complaint, ¶ 5,

17. The first contract was entered into on January 26, 2018, for $15,037.12 (the “First

Receivables”). Prior to executing the contract for the First Receivables, Defendant


1
  Unless otherwise stated, all references to sections are to Title 11 of the United States Code, and all
references to docket numbers are to the adversary proceeding docket.

                                                      2
 Case 20-06082-lrc     Doc 8    Filed 03/04/21 Entered 03/04/21 10:54:02          Desc Main
                                 Document     Page 3 of 8



represented to Plaintiff that the receivables were valid, that media for the First Receivables

was included in the sale, and that there was only one owner of the First Receivables after

the original creditor. Id. at ¶ 7. Plaintiff relied upon these representations in agreeing to

purchase the First Receivables. Id. at ¶ 8. Defendant then provided Plaintiff with a chain

of title of the First Receivables showing that there were four owners of the First

Receivables after the original creditor, that JVK purchased the First Receivables from

Titanium Financial Solutions, LLC (“Titanium”), and that Titanium obtained the First

Receivables from Diverse Funding Associates, LLC (“Diverse”). Id. at ¶¶ 10-11.

       Plaintiff attempted to contact Titanium to verify the validity of the First Receivables

but was unable to find any proof that Titanium existed. Id. at ¶ 14. Plaintiff then contacted

a representative of Diverse who informed Plaintiff that it had never owned the First

Receivables, had never transferred the First Receivables to Titanium, and believed that the

signature of a representative of Diverse on the chain of title was a forgery. Id. at ¶ 16.

       On February 16, 2018, before Plaintiff realized Defendant had made false

representations regarding the First Receivables, JVK entered into a second contract with

Plaintiff to purchase other delinquent accounts receivable for $3,032.77 (the “Second

Receivables"). Id. at ¶ 17. Defendant again represented to Plaintiff that the Second

Receivables were valid and that media for the Second Receivables would be included with

the sale. Id. at ¶ 18. Plaintiff relied upon these representations in agreeing to purchase the

Second Receivables. Id. at ¶ 19. However, Plaintiff did not receive any account

information, media, or chain of title from Defendant or JVK for the Second Receivables

and, on March 13, 2018, Defendant emailed Plaintiff stating that the sale of the Second

                                              3
 Case 20-06082-lrc      Doc 8    Filed 03/04/21 Entered 03/04/21 10:54:02          Desc Main
                                  Document     Page 4 of 8



Receivables was cancelled and that Plaintiff would receive a refund of $3,032.77. Id. at

¶¶ 20-21. Defendant also told a representative of Plaintiff that he realized the First

Receivables were “bad” and promised a refund of the $15,037.12 purchase price for the

First Receivables. Id. at ¶ 23. Plaintiff never received a refund for either the First or Second

Receivables. Id. at ¶ 24.

         On September 13, 2018, Plaintiff filed suit against Defendant, styled as Marshall

Recovery II LLC v. James Trueblood, et al., in the District Court of Jefferson County,

Colorado, Case No. 2018CV31464 (the “Colorado Lawsuit”), alleging fraud due to

Defendant’s misrepresentations regarding the Receivable Sales to Plaintiff. Id. at ¶ 25.

Defendant was served with the complaint and summons in the Colorado Lawsuit on

February 28, 2019, but failed to file an answer. Id. at ¶ 26. On May 24, 2019, Plaintiff

received a default judgment in the Colorado Lawsuit against Defendant in the amount of

$60,316.51, plus post-judgment interest at the rate of 8% per annum. Id. at ¶ 27.

         Through the Motion, Plaintiff seeks default judgment and a determination that the

award of $60,316.51 plus post-judgment interest at the rate of 8% per annum (the “Debt”)

is non-dischargeable under §§ 523(a)(2)(A) and (a)(2)(B). The Motion does not seek

default judgment as to the other claims in the Complaint for a determination that the Debt

is not dischargeable under § 523(a)(6), denial of Defendant’s discharge under § 727(a)(4),

attorney’s fees under O.C.G.A. § 13-6-11, and punitive damages.

   II.      Default Judgment Standard

         Entry of default judgment is governed by Rule 55 of the Federal Rules of Civil

Procedure, made applicable to this adversary proceeding by Rule 7055 of the Federal Rules

                                               4
 Case 20-06082-lrc        Doc 8   Filed 03/04/21 Entered 03/04/21 10:54:02        Desc Main
                                   Document     Page 5 of 8



of Bankruptcy Procedure. See FED. R. CIV. P. 55(b). To grant default judgment, the Court

must first determine that Plaintiff’s allegations of fact serve as a sufficient basis for entry

of a judgment. Nishimatsu Const. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206

(5th Cir. 1975); In re Chong U. Han, 2005 WL 6488968, at *1 (Bankr. N.D. Ga. Mar. 25,

2005) (“Plaintiff must prove a prima facie case in order to succeed on a motion for default

judgment.”). Defendant’s default functions as an admission of Plaintiff’s “well-pleaded

allegations of fact,” but not “facts that are not well-pleaded” or “conclusions of law.”

Nishimatsu Const. Co., 515 F.2d at 1206.

   III.      Discussion

          Section 523(a)(2)(A) excepts from discharge debts for “money, property, services,

or an extension, renewal, or refinancing of credit, to the extent obtained by—[]false

pretenses, a false representation, or actual fraud, other than a statement respecting the

debtor's or an insider's financial condition.” “Courts apply the traditional elements of

common law fraud to assess a § 523(a)(2)(A) claim.” In re Farmery, 2014 WL 4582028,

at *1 (Bankr. N.D. Ga. June 30, 2014) (citing Field v. Mans, 516 U.S. 59, 70 n.9 (1995);

In re Bilzerian, 153 F.3d 1278, 1281 (11th Cir.1998)). “Thus, to except a debt from

discharge under § 523(a)(2)(A), a creditor must prove: 1. the debtor made a false

representation to deceive the creditor, 2. the creditor relied on the misrepresentation, 3. the

reliance was justified, and 4. the plaintiff sustained a loss as a result of the

misrepresentation.” Id. (citing In re Bilzerian, 153 F.3d at 1281).

          Here, the Complaint alleges Defendant represented to Plaintiff that the Receivable

Sales were valid, that Defendant would provide media regarding the Second Receivables

                                               5
 Case 20-06082-lrc     Doc 8    Filed 03/04/21 Entered 03/04/21 10:54:02          Desc Main
                                 Document     Page 6 of 8



to Plaintiff, and that there was only one owner of the First Receivables after the original

creditor. See Complaint, at ¶¶ 7, 18. The Complaint further alleges that these

representations were false, that Defendant made the representations “knowingly and

intentionally, for the purpose of inducing [] Plaintiff” into purchasing the receivables, and

that Defendant relied upon the representations when agreeing to purchase the receivables

from Defendant. See id. at ¶¶ 8-24; see also id. ¶¶ 35-36 (stating that “Defendant knew the

representations made to Plaintiff were false, misleading and omitted material facts when

the same were made” and “Defendant made the false representations and omissions with

the intent and purpose of deceiving Plaintiff to make the Payments"). Accordingly, the

Court finds that the Complaint alleges sufficient facts establishing a prima facie case that

the Debt is nondischargeable under § 523(a)(2)(A), and Plaintiff is entitled to default

judgment.

       Plaintiff also requests default judgment that the Debt is nondischargeable under

§ 523(a)(2)(B), which excepts from discharge debts that are obtained by “use of a statement

in writing—(i) that is materially false; (ii) respecting the debtor’s or an insider’s financial

condition; (iii) on which the creditor . . . reasonably relied; and (iv) that the debtor caused

to be made or published with intent to deceive.” However, because the Court has

determined that Plaintiff is entitled to default judgment that the Debt is nondischargeable

under § 523(a)(2)(A), the Court finds it unnecessary to determine whether the Debt is also

nondischargeable under § 523(a)(2)(B). See In re Booker, 165 B.R. 164, 168 (Bankr.

M.D.N.C. 1994) (“[T]he debts clearly are nondischargeable under § 523(a)(2)(A), and it

is, therefore, unnecessary for this court to reach § 523(a)(2)(B).”); In re Blankenship, 2019

                                              6
 Case 20-06082-lrc     Doc 8    Filed 03/04/21 Entered 03/04/21 10:54:02        Desc Main
                                 Document     Page 7 of 8



WL 7602322, at *7 (Bankr. W.D. Tenn. Jan. 2, 2019) (“[Plaintiff] has alleged that its debt

should be excepted from discharge pursuant to 11 U.S.C. § 523(a)(2)(A) & (B) and (a)(6).

If the Court determines that the [debt] is non-dischargeable under any one of these three

subsections, it is unnecessary to analyze [Plaintiff’s] claim under the other two subsections

of § 523(a).”).

                                     CONCLUSION

       Having considered the Complaint, the Court concludes that Plaintiff’s factual

allegations, which are deemed admitted by Defendant’s failure to respond, have established

that the Debt is non-dischargeable under § 523(a)(2)(A). Accordingly, for the reasons

stated herein,

       IT IS HEREBY ORDERED that the Motion is GRANTED;

       IT IS FURTHER ORDERED that the Debt is NONDISCHARGEABLE pursuant

to § 523(a)(2)(A);

       IT IS FURTHER ORDERED that judgment in favor of Plaintiff shall be entered

concurrently herewith.

                                 END OF DOCUMENT

Distribution List

James Allen Trueblood, Jr.
3120 Hutch Aly
Kennesaw GA 30152

E. L. Clark
Clark & Washington, LLC
Bldg. 3
3300 Northeast Expressway
Atlanta, GA 3034

                                             7
Case 20-06082-lrc      Doc 8   Filed 03/04/21 Entered 03/04/21 10:54:02   Desc Main
                                Document     Page 8 of 8



Beth E. Rogers
Rogers Law Offices
Suite 1950
100 Peachtree Street
Atlanta, GA 30303




                                          8
